Exhibit 10.2

EDITAS MEDICINE, INC.

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), made this 20th day of January, 2019
is entered into by Editas Medicine, Inc., a Delaware corporation (the
“Company”), and Cynthia Collins having an address set forth under his or her
signature hereto (the “Consultant”).

 

WHEREAS, the Consultant is a member of the Board of Directors of the Company;
and

WHEREAS, the Company and the Consultant desire to establish the terms and
conditions under which the Consultant will provide services including transition
services and services as interim Chief Executive Officer to the Company.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

1          Services.  The Consultant agrees to perform such consulting, advisory
and related services to and for the Company as may be reasonably requested from
time to time by the Company, including, but not limited to, the services
specified on Schedule A to this Agreement.

2          Term.  This Agreement shall commence on February 1, 2019 (the
“Commencement Date”) and shall continue until the earlier of July 31, 2019 or
the date the Company appoints a permanent Chief Executive Officer (such period,
as it may be extended, or sooner terminated in accordance with the provisions of
Section 4, being referred to as the “Consultation Period”).  The Consultation
Period may be extended by mutual agreement of the parties hereto.

3          Compensation.

3.1       Consulting Fees.

(a)   The Company shall pay to the Consultant a consulting fee of $100,000 per
month, payable in arrears on the last day of each month.  Payment for any
partial month shall be prorated.  The monthly consulting fee is a fixed amount
and shall not be subject to increase regardless of the number of hours expended
in any given month by the Consultant in the provision of the services hereunder.

(b)   In addition, subject to approval of the Board of Directors of the Company,
the Company will grant to Consultant a restricted stock unit for that number of
shares of the Company’s Common Stock equal to $180,000 divided by the closing
price of the Company’s Common Stock on January 31, 2019, which restricted stock
unit shall vest in full on the earliest to occur of: (i) the six month
anniversary of the Commencement Date, (ii) the appointment by the Board of
Directors of the Company of a permanent Chief Executive Officer or (iii) the
termination by the Company of this Agreement in accordance with Section 4(a).

 

 





--------------------------------------------------------------------------------

 



(c)   Consultant will be eligible for a special bonus payable in the form of
performance shares or another equity award.  The amount of the special bonus,
 the form of award and the terms thereof shall be determined in the sole
discretion of the Compensation Committee of the Board of Directors of the
Company and shall be determined based upon the achievement of goals during the
Consultation Period, which goals will be defined by the Compensation Committee
of the Board of Directors upon consultation with Consultant no later than
February 28, 2019. The determination of achievement of the goal shall be made in
the sole discretion of the Compensation Committee of the Board of Directors of
the Company.

 

3.2       Expenses.  The Company shall reimburse the Consultant for all
reasonable and necessary documented out of pocket expenses incurred or paid by
the Consultant in connection with, or related to, the performance of
Consultant’s services under this Agreement, including without limitation all
travel (first or business class) and hotel and ancillary expenses.  The
Consultant shall submit to the Company itemized monthly statements, in a form
satisfactory to the Company, of such expenses incurred in the previous
month.  The Company shall pay to the Consultant amounts shown on each such
statement within thirty (30) days after receipt thereof.  The Consultant shall
abide by the Company’s expense reimbursement policy, except as otherwise set
forth herein or with the prior written approval of the Chairman of the Board.

3.3       Benefits.  The Consultant shall not be entitled to any benefits,
coverages or privileges, including, without limitation, health insurance, social
security, unemployment, medical or pension payments, made available to employees
of the Company.

4          Termination.  This Agreement may be terminated prior to the end of
the Consultation Period in the following manner: (a) by the Company upon not
less than ten (10) days prior written notice to the other party; (b) by the
non-breaching party, upon twenty-four (24) hours prior written notice to the
breaching party if one party has materially breached this Agreement; or (c) at
any time upon the mutual written consent of the parties hereto.  In the event of
termination, the Consultant shall be entitled to payment for services performed
and (subject to the limitation in Section 3.2) for expenses paid or incurred
prior to the effective date of termination that have not been previously
paid.   Notwithstanding the foregoing, the Company may terminate this Agreement
effective immediately by giving written notice to the Consultant if the
Consultant breaches or threatens to breach any provision of Sections 6 or 7.

5          Cooperation.  The Consultant shall use Consultant’s best efforts in
the performance of Consultant’s obligations under this Agreement.  The Company
shall provide such access to its information and property as may be reasonably
required in order to permit the Consultant to perform Consultant’s obligations
hereunder.  The Consultant shall observe all rules, regulations and security
requirements of the Company concerning the safety of persons and property.

6          Proprietary Information and Inventions.

6.1       Proprietary Information.

(a)       The Consultant acknowledges that Consultant’s relationship with the
Company is one of high trust and confidence and that in the course of
Consultant’s service to the Company, Consultant will have access to and contact
with Proprietary Information.  The





-  2  -

--------------------------------------------------------------------------------

 



 

Consultant will not disclose any Proprietary Information to any person or entity
other than employees of the Company or use the same for any purposes (other than
in the performance of the services) without written approval by an officer of
the Company, either during or after the Consultation Period, unless and until
such Proprietary Information has become public knowledge without fault by the
Consultant.

(b)       For purposes of this Agreement, Proprietary Information shall mean, by
way of illustration and not limitation, all information, whether or not in
writing, whether or not patentable and whether or not copyrightable, of a
private, secret or confidential nature, owned, possessed or used by the Company,
concerning the Company’s business, business relationships or financial affairs,
including, without limitation, any Invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical or research data, clinical data, know-how, computer program,
software, software documentation, hardware design, technology, product,
processes, methods, techniques, formulas, compounds, projects, developments,
marketing or business plan, forecast, unpublished financial statement, budget,
license, price, cost, customer, supplier or personnel information or employee
list that is communicated to, learned of, developed or otherwise acquired by the
Consultant in the course of Consultant’s service as a consultant to the Company.

(c)       The Consultant agrees that all files, documents, letters, memoranda,
reports, records, data sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Consultant or others, which shall come into Consultant’s
custody or possession, shall be and are the exclusive property of the Company to
be used by the Consultant only in the performance of Consultant’s duties for the
Company and shall not be copied or removed from the Company premises except in
the pursuit of the business of the Company.  All such materials or copies
thereof and all tangible property of the Company in the custody or possession of
the Consultant shall be delivered to the Company, upon the earlier of (i) a
request by the Company or (ii) the termination of this Agreement.  After such
delivery, the Consultant shall not retain any such materials or copies thereof
or any such tangible property.

(d)       The Consultant agrees that Consultant’s obligation not to disclose or
to use information and materials of the types set forth in paragraphs (b) and
(c) above, and Consultant’s obligation to return materials and tangible property
set forth in paragraph (c) above extends to such types of information, materials
and tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Consultant.

(e)       The Consultant acknowledges that the Company from time to time may
have agreements with other persons or with the United States Government, or
agencies thereof, that impose obligations or restrictions on the Company
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work.  The Consultant agrees to be
bound by all such obligations and restrictions that are known to Consultant and
to take all action necessary to discharge the obligations of the Company under
such agreements.





-  3  -

--------------------------------------------------------------------------------

 



 

(f)       The Consultant’s obligations under this Section 6.1 shall not apply to
any information that (i) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 6.1, (ii) is generally disclosed to third parties by the Company
without restriction on such third parties, or (iii) is approved for release by
written authorization of an officer of the Company.  Further, nothing herein
prohibits the Consultant from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies or participating in government agency
investigations or proceedings.  In addition, notwithstanding the Consultant’s
confidentiality and nondisclosure obligations, the Consultant is hereby advised
as follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

6.2       Inventions.

(a)       All inventions, ideas, creations, discoveries, computer programs,
works of authorship, data, developments, technology, designs, innovations and
improvements (whether or not patentable and whether or not copyrightable) which
are made, conceived, reduced to practice, created, written, designed or
developed by the Consultant, solely or jointly with others or under Consultant’s
direction and whether during normal business hours or otherwise, (i) during the
Consultation Period if related to the business of the Company or (ii) after the
Consultation Period if resulting or directly derived from Proprietary
Information (as defined below) (collectively under clauses (i) and (ii),
“Inventions”), shall be the sole property of the Company.  The Consultant hereby
assigns to the Company all Inventions and any and all related patents,
copyrights, trademarks, trade names, and other industrial and intellectual
property rights and applications therefor, in the United States and elsewhere
and appoints any officer of the Company as Consultant’s duly authorized attorney
to execute, file, prosecute and protect the same before any government agency,
court or authority.  However, this paragraph shall not apply to Inventions which
do not relate to the business or research and development conducted or planned
to be conducted by the Company at the time such Invention is created, made,
conceived or reduced to practice and which are made and conceived by the
Consultant not during normal working hours, not on the Company’s premises and
not using the Company’s tools, devices, equipment or Proprietary Information.
 The Consultant further acknowledges that each original work of authorship which
is made by the Consultant (solely or jointly with others) within the scope of
the Agreement and which is protectable by copyright is a “work made for hire,”
as that term is defined in the United States Copyright Act.

(b)       The Consultant agrees that if, in the course of performing the
services pursuant to this Agreement,  the Consultant incorporates into any
Invention developed under this Agreement any preexisting invention, improvement,
development, concept, discovery





-  4  -

--------------------------------------------------------------------------------

 



 

or other proprietary information owned by the Consultant or in which the
Consultant has an interest (“Prior Inventions”), (i) the Consultant will inform
the Company, in writing before incorporating such Prior Inventions into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, transferable worldwide license with the right to grant
and authorize sublicenses, to make, have made, modify, use, import, offer for
sale, sell, reproduce, distribute, modify, adapt, prepare derivative works of,
display, perform, and otherwise exploit such Prior Inventions, without
restriction, including, without limitation, as part of or in connection with
such Invention, and to practice any method related thereto. The Consultant will
not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without the Company’s prior written permission.

(c)       Upon the request of the Company and at the Company’s expense, the
Consultant shall execute such further assignments, documents and other
instruments as may be necessary or desirable to fully and completely assign all
Inventions to the Company and to assist the Company in applying for, obtaining
and enforcing patents or copyrights or other rights in the United States and in
any foreign country with respect to any Invention.  The Consultant also hereby
waives all claims to moral rights in any Inventions.

(d)       The Consultant shall promptly disclose to the Company all Inventions
and will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by the Company) to document the
conception and/or first actual reduction to practice of any Invention.  Such
written records shall be available to and remain the sole property of the
Company at all times.

7          Non-Solicitation.  During the Consultation Period and for a period of
six (6) months thereafter, the Consultant shall not, either alone or in
association with others, (i) solicit, or permit any organization directly or
indirectly controlled by the Consultant to solicit, any employee of the Company
to leave the employ of the Company; (ii) solicit for employment, hire or engage
as an independent contractor, or permit any organization directly or indirectly
controlled by the Consultant to solicit for employment, hire or engage as an
independent contractor, any person who is employed or engaged by the Company;
and/or (iii) solicit, divert or take away, the business or patronage of any of
the clients, customers or accounts or prospective clients, customers or
accounts, of the Company that were contacted, solicited or served by the
Consultant on behalf of the Company during the Consultation Period.

8          Non-Exclusivity.  The Company retains the right to contract with
other companies and/or individuals for consulting services without
restriction.  Similarly, the Consultant retains the right to contract with other
companies or entities for the Consultant’s consulting services without
restriction.

9          Other Agreements; Warranty.

9.1       The Consultant hereby represents that, except as the Consultant has
disclosed in writing to the Company, the Consultant is not bound by the terms of
any agreement with any third party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of Consultant’s
consultancy with the Company, to refrain from competing, directly or indirectly,
with the business of such third party or to refrain from





-  5  -

--------------------------------------------------------------------------------

 



 

soliciting employees, customers or suppliers of such third party.  The
Consultant further represents that Consultant’s performance of all the terms of
this Agreement and the performance of the services as a consultant of the
Company do not and will not breach any agreement with any third party to which
the Consultant is a party (including, without limitation, any nondisclosure or
non-competition agreement), and that the Consultant will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any current or previous employer or others.

9.2       The Consultant hereby represents, warrants and covenants that
Consultant has the skills and experience necessary to perform the services, that
Consultant will perform said services in a professional, competent and timely
manner, that Consultant has the power to enter into this Agreement and that
Consultant’s performance hereunder will not infringe upon or violate the rights
of any third party or violate any federal, state or municipal laws.

10        Independent Contractor Status.

10.1     The Consultant shall perform all services under this Agreement as an
“independent contractor” and not as an employee or agent of the Company.

10.2     The Consultant shall have the right to control and determine the time,
place, methods, manner and means of performing the services.  In performing the
services, the amount of time devoted by the Consultant on any given day will be
entirely within the Consultant’s control, and the Company will rely on the
Consultant to put in the amount of time necessary to fulfill the requirements of
this Agreement.

10.3     In the performance of the services, the Consultant has the authority to
control and direct the performance of the details of the services, the Company
being interested only in the results obtained.  However, the services
contemplated by the Agreement must meet the Company’s standards and approval and
shall be subject to the Company’s general right of inspection and supervision to
secure their satisfactory completion.

10.4     The Consultant shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes in connection
with this Agreement.  The Consultant shall indemnify, defend and hold harmless
the Company and its successors and assigns from and against any claim or
liability of any kind (including penalties, fees or charges) resulting from the
Consultant’s failure to pay the taxes, penalties, and payments referenced in
this Section 10 of this Agreement.

11        Remedies.  The Consultant acknowledges that any breach of the
provisions of Sections 6 or 7 of this Agreement shall result in serious and
irreparable injury to the Company for which the Company cannot be adequately
compensated by monetary damages alone.  The Consultant agrees, therefore, that,
in addition to any other remedy the Company may have, the Company shall be
entitled to enforce the specific performance of this Agreement by the Consultant
and to seek both temporary and permanent injunctive relief (to the extent
permitted by law) without the necessity of proving actual damages or posting a
bond.

12        Notices.  All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post





-  6  -

--------------------------------------------------------------------------------

 



 

Office, by registered or certified mail, postage prepaid, addressed to the other
party at the address shown above, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 12.

13        Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

14        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

15        Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.

16        Non-Assignability of Contract.  This Agreement is personal to the
Consultant and the Consultant shall not have the right to assign any of
Consultant’s rights or delegate any of Consultant’s duties without the express
written consent of the Company.  Any non-consented-to assignment or delegation,
whether express or implied or by operation of law, shall be void and shall
constitute a breach and a default by the Consultant.

17        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any other jurisdiction.

18        Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Consultant are personal and shall not be assigned by
Consultant.

19        Interpretation.  If any restriction set forth in Section 6 or Section
7 is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

20        Survival.  Sections 4 through 21 shall survive the expiration or
termination of this Agreement.

21        Miscellaneous.

21.1     No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.





-  7  -

--------------------------------------------------------------------------------

 



 

21.2     The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

21.3     In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

[Remainder of Page Intentionally Left Blank]

 

 

 



-  8  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.

 

 

COMPANY:

 

 

 

 

 

EDITAS MEDICINE, INC.

 

 

 

 

 

By:

/s/ James C. Mullen

 

 

James C. Mullen

 

 

Chairman of the Board

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Cynthia Collins

 

Name:  Cynthia Collins

 

 

 



Signature Page to Consulting Agreement

--------------------------------------------------------------------------------

 



SCHEDULE A

DESCRIPTION OF SERVICES

·



Consultant will serve as interim Chief Executive Officer during the pendency of
search for a permanent CEO.

·



Consultant will oversee, in consultation with the Board (and any committees
thereof), the search for a permanent CEO, CFO and CMO.

·



Company acknowledges that Consultant has existing commitments, including as a
member of the board of several companies and industry organizations, all of
which have been disclosed to the Board of Directors of the Company, and nothing
herein is intended to prohibit or prevent her continued service in those roles.

 

--------------------------------------------------------------------------------